FILED
                                                                                       August 24, 2017
                                          2017 IL App (4th) 160604                      Carla Bender
                                                                                    4th District Appellate
                                     NOS. 4-16-0604, 4-16-0605 cons.                      Court, IL

                                      IN THE APPELLATE COURT

                                                 OF ILLINOIS

                                            FOURTH DISTRICT


 In re CAROL B., a Person Found Subject                               )   Appeal from
 to Involuntary Admission                                             )   Circuit Court of
                                                                      )   Sangamon County
 (The People of the State of Illinois,                                )   No. 16MH363
                   Petitioner-Appellee,                               )
                   v. (No. 4-16-0604)                                 )
 Carol B.,                                                            )
                   Respondent-Appellant).                             )
 ------------------------------------------------------------------   )
                                                                      )   No. 16MH366
 In re CAROL B., a Person Found Subject
                                                                      )
 to Involuntary Medication and Electroconvulsive
                                                                      )
 Therapy
                                                                      )
                                                                      )
 (The People of the State of Illinois,
                                                                      )
               Petitioner-Appellee,
                                                                      )   Honorable
               v. (No. 4-16-0605)
                                                                      )   Jennifer M. Ascher,
 Carol B.,
                                                                      )   Judge Presiding.
               Respondent-Appellant).


                 JUSTICE HOLDER WHITE delivered the judgment of the court, with opinion.
                 Justices Harris and Appleton concurred in the judgment and opinion.

                                                   OPINION
¶1               The procedures under the Mental Health and Developmental Disabilities Code

(Code) (405 ILCS 5/1-100 to 6-107 (West 2016)) attempt to balance a patient’s liberty interest

with society’s interest in both protecting the public from harm and caring for those who cannot

care for themselves. In re Luttrell, 261 Ill. App. 3d 221, 231, 633 N.E.2d 74, 81-82 (1994). In
this case, we are called upon to balance those interests where the State administered psychotropic

medication and electroconvulsive therapy without the consent of respondent, Carol B.

¶2             In July 2016, after a hearing on the State’s petitions for involuntary admission and

the administration of involuntary treatment, the trial court found the State violated section 2­

107(a) of the Code (405 ILCS 5/2-107(a) (West 2016)) by administering psychotropic

medication to respondent without her consent when there was no threat of serious and imminent

physical harm. However, the court found the violation to be harmless and subsequently granted

both orders for a period not to exceed 90 days.

¶3             Respondent appeals, asserting (1) the State’s violation of section 2-107 of the

Code resulted in a deprivation of her rights that requires reversal and (2) her psychiatrist failed to

provide her with written documentation of the risks, benefits, side effects, and alternatives of

treatment—as required by section 2-107.1 of the Code (405 ILCS 5/2-107.1 (West 2016))—until

four days after he began administering medication, which requires reversal of the court’s order

for involuntary treatment. For the following reasons, we reverse.

¶4                                      I. BACKGROUND

¶5             On June 18, 2016, respondent was admitted to Memorial Medical Center

(Memorial) for psychiatric treatment, after spending an unknown number of days at BroMenn

Medical Center (BroMenn). Two days later, on June 20, 2016, Memorial filed a petition for

involuntary admission. On June 23, 2016, Memorial filed a petition for the involuntary

administration of medication. A hearing date for both petitions was scheduled for July 1, 2016.

However, by agreement of the parties, the State withdrew the initial petitions with the

understanding that the defect would be remedied and new petitions would be filed soon

thereafter. The State filed a new petition for involuntary admission on July 13, 2016, which was



                                                  -2­
25 days after respondent’s initial admission to Memorial (Sangamon County case No. 16-MH­

363). On the same date, the State filed a petition for the administration of involuntary treatment

(Sangamon County case No. 16-MH-366). These two petitions form the basis for this appeal.

¶6                                        A. The Petitions

¶7                           1. The Petition for Involuntary Admission

¶8             The petition for involuntary admission alleged respondent (1) had a mental illness

and was reasonably expected, without inpatient treatment, to engage in conduct placing herself

or another person in physical harm or in reasonable expectation of being physically harmed; (2)

had a mental illness but refused treatment, failed to understand the need for treatment, and would

suffer emotional or mental deterioration if not treated on an inpatient basis; and (3) required

immediate hospitalization to prevent harm to herself or others. The attached certificates from

medical personnel indicated respondent was experiencing delusions that (1) her body parts were

missing, (2) her hometown did not exist, (3) her husband was not real, (4) hospital staff intended

to poison her, and (5) her throat was closed. She neglected her hygiene, sometimes refused to eat,

and occasionally descended into a catatonic state.

¶9               2. The Petition for the Administration of Involuntary Treatment

¶ 10           The petition for the administration of involuntary treatment requested

authorization to administer both psychotropic medication and 12 sessions of electroconvulsive

therapy to treat respondent’s mental illness. The petition stated respondent was not functional

and was at risk for malnutrition or death if not treated with the electroconvulsive therapy. It also

asserted respondent could not make a consistent or rational choice after considering the risks and

benefits of treatment.




                                                -3­
¶ 11                                 B. Scheduling the Hearing

¶ 12           The trial court scheduled both petitions for a hearing on July 15, 2016, at which

time the case was rescheduled for a hearing on July 22, 2016, because of the minimum three-day

notice requirement. See 405 ILCS 5/2-107.1(a-5)(1) (West 2016) (requiring a minimum of three

days’ notice prior to a hearing). Initially, the State requested a continuance until July 29, 2017,

but it later withdrew the request.

¶ 13           During the July 15, 2016, court appearance, respondent’s counsel pointed out the

lengthy period of time respondent had been hospitalized while awaiting a hearing and

emphasized the importance of moving forward with the hearing as soon as possible due to the

State’s administration of psychotropic medication and electroconvulsive therapy without

respondent’s consent. Respondent’s counsel further argued the administration of the medication

and electroconvulsive therapy violated section 2-107 of the Code because no emergency

situation necessitated the administration of medication prior to the hearing, as medical records

showed respondent was eating regularly with prompting. Respondent’s counsel asserted, as a

result of the delayed proceedings, Memorial would be nearly finished with respondent’s

electroconvulsive-therapy treatments before she received a hearing, which circumvented the

provisions of the Code and respondent’s rights. Respondent’s counsel explained she would ask

for a temporary restraining order to prevent the further administration of medication, but

suddenly halting the medication would place respondent’s health at risk.

¶ 14           At the end of the hearing, the trial court took under advisement the question of

whether Memorial violated the Code by administering medication to respondent without her

consent in violation of section 2-107 of the Code.




                                                -4­
¶ 15                         C. The Involuntary-Admission Hearing

¶ 16           On July 22, 2016, which was 34 days after her admission, respondent’s hearing on

the petition for involuntary admission commenced.

¶ 17           Respondent refused to attend the hearing, and her counsel asked that respondent

be excused so as to avoid any emotional harm. Dr. Sankrant Reddy, a psychiatrist, testified he

had been treating respondent nearly every day since her June 18, 2016, admission. He diagnosed

respondent with “bipolar disorder, most recent episode depressed, severe with psychotic and

catatonic features.” He further diagnosed her with insomnia and a cognitive disorder not

otherwise specified, but possibly dementia or Alzheimer’s disease. Dr. Reddy could not properly

diagnose respondent’s cognitive disorder until he treated her depression.

¶ 18           Respondent was transferred from BroMenn to Memorial for the purpose of

obtaining electroconvulsive therapy. Nothing in the record provides information regarding

respondent’s admission to BroMenn. Dr. Reddy testified, on the date of her arrival, respondent

was delusional and sometimes displayed catatonic symptoms. Unlike the comatose appearance

often portrayed on television, Dr. Reddy described respondent’s catatonic phases to include

staring, engaging in repetitive behaviors, exhibiting bizarre behaviors, displaying waxing

flexibility (body parts and extremities fail to move unless manipulated), and refusing to eat or

cooperate with treatment plans. One of the biggest concerns was respondent’s inconsistent

eating, as she would sometimes eat nothing and sometimes would eat everything on her tray. She

required prompting from staff to eat.

¶ 19           Due to her symptoms, Dr. Reddy opined that respondent lacked the capacity to

consent to treatment. She also had no guardian or power of attorney to make decisions on her

behalf. Because respondent lacked the capacity to consent to treatment, Dr. Reddy determined



                                               -5­
she also lacked the capacity to refuse treatment. Therefore, starting June 18, 2016, Dr. Reddy

authorized the administration of psychotropic medication—including Wellbutrin, Remeron, and

Ativan—without respondent’s consent. At the time, Dr. Reddy admitted respondent’s condition

would not cause serious and imminent physical harm to herself or others.

¶ 20           On July 1, 2016, Dr. Reddy found respondent posed a risk of serious and

imminent physical harm to herself by her failure to eat and engage in basic hygiene. He therefore

ordered the administration of electroconvulsive therapy on an emergency basis. The treatment

began on July 5, 2016, and she engaged in treatment three times per week. By the date of the

hearing, she had completed 8 of 12 rounds of electroconvulsive therapy, some of which were

administered despite her resistance.

¶ 21           In justifying the emergency administration of electroconvulsive therapy, Dr.

Reddy explained a person could die of malnutrition in a matter of weeks or months. Although

respondent sometimes ate her meals, her eating was inconsistent. From the date of her admission

at Memorial, respondent lost 5 pounds—from 160 pounds down to 155 pounds. At a height of 5

feet 4 inches, her ideal weight was 120 pounds. Dr. Reddy testified her condition was not so

serious as to warrant placing a feeding tube. In fact, she would eat when prompted.

¶ 22           In the week preceding the hearing, Dr. Reddy observed respondent’s bipolar

disorder to be so severe that she had developed depressive symptoms like hopelessness and

passive thoughts of death, such as hoping to die. Despite these thoughts of death, she never

expressed any desire or intention to kill herself. Dr. Reddy deemed she was not a risk for suicide

and therefore did not require any one-on-one monitoring. Respondent spent the majority of time

in her bed, but there were occasions when she would run up and down the halls. Dr. Reddy

confirmed respondent could walk, but she refused to walk in his presence.



                                               -6­
¶ 23           Dr. Reddy opined, if released, respondent could not provide for her basic needs;

she required someone else—at least a family member—to feed and bathe her. Respondent had

been suffering from major depression for approximately one-third to one-half of her 61 years,

and she was far from her baseline, where she could cook and care for herself. Dr. Reddy

suspected her decline was due to dementia.

¶ 24           Dr. Reddy also opined that respondent was unable to understand the need for

treatment. He believed she would suffer mental or emotional deterioration if not treated on an

inpatient basis. Dr. Reddy noted, historically, respondent only improved after receiving

electroconvulsive therapy, and she needed maintenance electroconvulsive therapy to prevent

deterioration. Dr. Reddy testified that the failure to treat respondent could lead to her condition

worsening and to suicide attempts.

¶ 25           According to Dr. Reddy, respondent was incapable of living on her own because

she could not care for herself or make rational decisions. He also ruled out the possibility of

placing her in a nursing home immediately because her condition was unstable and she needed

electroconvulsive therapy. After treatment for depression, Dr. Reddy believed a nursing home

could be an appropriate option. Accordingly, Dr. Reddy opined that hospitalization was the least

restrictive alternative for placement, and he requested she be involuntary admitted to Memorial

for a period not to exceed 90 days.

¶ 26           After considering the evidence, the trial court granted the State’s petition. The

court found respondent was unable to meet her basic needs, and her passive thoughts of dying

placed her in a possible position to harm herself. Although respondent required prompting or

help with eating or bathing, which made her appropriate for a nursing home, her depression and

passive thoughts of death made her an unsuitable candidate. The court determined hospitalization



                                                -7­
was the least restrictive alternative. The court therefore ordered respondent involuntarily

committed to Memorial for a period not to exceed 90 days.

¶ 27               D. Hearing on the Administration of Involuntary Treatment

¶ 28           Immediately following the hearing on the petition for involuntary admission, the

trial court held a hearing on the petition to administer involuntary treatment. Respondent’s

counsel again asked for respondent to be excused from the hearing, as respondent said it would

upset her to attend and cause emotional harm.

¶ 29           The State asked the trial court to authorize Memorial to administer (1) Wellbutrin

and Remeron to treat respondent’s depression, (2) Ativan to treat catatonia, (3) Zyprexa to treat

psychosis, and (4) electroconvulsive therapy. Dr. Reddy was already administering these

medications to respondent, though he had stopped administering Ativan two days prior to the

hearing.

¶ 30           Dr. Reddy recommended respondent continue on the 300 milligrams of

Wellbutrin he had been giving her for her depression. He suggested she also continue on her

dosage of 30 milligrams of Remeron to treat her depression. Dr. Reddy recommended

respondent take 0.5 to 6 milligrams of Ativan to control her catatonia. He also suggested

respondent continue on 10 milligrams of Zyprexa to treat her psychotic symptoms. Additionally,

Dr. Reddy wanted the option of treating respondent with 150 to 1200 milligrams of Lithium for

her bipolar disorder if it became necessary.

¶ 31           Dr. Reddy explained the side effects for each medication, and he testified that

respondent did not understand the side effects of the medications when he explained them to her.

He noted the antidepressants prescribed to respondent—Wellbutrin and Remeron—both had side

effects of increasing suicidal thoughts. Zyprexa could also cause death in patients with dementia.



                                                -8­
According to Dr. Reddy, he provided respondent with written documentation of the side effects

of every recommended medication approximately four days after beginning treatment, but she

refused to accept it. According to Dr. Reddy, respondent received a list of alternative treatments

from a staff member.

¶ 32           In addition to medications, Dr. Reddy also requested authority to provide

electroconvulsive therapy. The electroconvulsive therapy would treat respondent’s catatonia.

Electroconvulsive therapy involves placing a patient under general anesthesia and sending

electric currents into the brain through two electrodes attached to the scalp. The currents would

trigger a seizure, which would treat a patient’s depression, catatonia, and mania. Patients faced

the risk of cardiac arrest and broken bones, but respondent was deemed a low risk for these side

effects by a physician. Additionally, the therapy could result in memory loss. In the past,

respondent complained of a headache and a burning sensation around the intravenous injection

site.

¶ 33           Dr. Reddy testified he had already administered eight electroconvulsive-therapy

treatments to respondent on an emergency basis, after he concluded she posed a serious and

imminent risk of physical harm to herself. He explained he could only administer

electroconvulsive therapy to respondent if it was on an emergency basis, as she lacked the

capacity to consent and no one had guardianship or power of attorney over her interests. Dr.

Reddy testified respondent required treatment on an emergency basis. Although she was not in

serious and imminent risk of physical harm within a few days of her admission, Dr. Reddy

stated, “we didn’t want her to get to the point where she would stop eating.” At the time, on

average, respondent was skipping one meal per day. Dr. Reddy found skipping a meal could




                                               -9­
deprive a patient of needed nutrition, but he further noted she was meeting her nutritional

requirements in the meals she did eat.

¶ 34           Respondent began her first electroconvulsive therapy treatment on July 5, 2016.

Dr. Reddy initially intended to wait until respondent’s court appearance, but after reviewing the

law, he concluded he could authorize the treatment himself if she was at risk for serious and

imminent physical harm. Dr. Reddy acknowledged respondent resisted the electroconvulsive

therapy because she did not think it helped her. Since beginning the therapy, she had shown

some improvement, though not a lot.

¶ 35           Dr. Reddy recommended respondent receive 12 or more electroconvulsive­

therapy treatments—8 of which had already been completed—with treatment provided three

times per week. Dr. Reddy admitted the electroconvulsive therapy was administered even when

respondent refused, stating she lacked the capacity to refuse.

¶ 36           In Dr. Reddy’s professional opinion, the benefits of the electroconvulsive therapy

outweighed any risks, particularly where less restrictive procedures—group therapy and other

medications—had failed to treat respondent in the past. Without electroconvulsive therapy, Dr.

Reddy opined, respondent’s prognosis was poor.

¶ 37           Although respondent acknowledged her mental illness, Dr. Reddy explained she

had no understanding of or insight into her illness. She did not understand how her mental illness

affected her or the seriousness of her illness. Further, Dr. Reddy testified respondent could not

reason about her treatment options: “So when she said, I don’t want [electroconvulsive therapy],

then I ask her, well, how else—how do you think I can help you? What other treatments can

help? And she’s not able to communicate that.”




                                               - 10 ­
¶ 38           Since being admitted, respondent’s functionality had not improved, though her

ability to communicate and alertness had improved. She would not eat or bathe without

prompting or assistance. She also began expressing passive thoughts of death. Dr. Reddy

observed respondent to be anxious, distressed, and sometimes fearful. She reported her husband

was going to leave her for another woman. When asked, “Do you believe that [respondent] is

suffering physically because of her mental illness?” Dr. Reddy responded, “no.” He then

clarified, stating respondent’s catatonia made her less active and her failure to properly eat

affected her health.

¶ 39           Dr. Reddy testified that, at her baseline, respondent could get out of bed, cook a

simple meal, shower, and have a conversation. While in the hospital, she would remain in bed all

day without eating or bathing if permitted to do so. She was able to eat on her own, but only once

food was provided to her. Sometimes she would eat none of her meal; sometimes she would eat

all of it. Dr. Reddy stated respondent was eating more regularly since beginning the

electroconvulsive therapy.

¶ 40           Following the presentation of evidence, the trial court made the following

findings. The court first found the State violated section 2-107(a) of the Code by administering

medication to respondent even though it was not necessary to prevent respondent from causing

serious and imminent physical harm to her herself or others. Under section 2-107.1 of the Code,

the court found clear and convincing evidence that respondent suffered from a serious mental

illness, that she was provided with written information regarding her treatment options, and that

the benefits of the requested treatment options outweighed the risks. Because respondent was

unable to consent or understand her treatment options and electroconvulsive therapy had been




                                               - 11 ­
successful while other methods of treatment had not, the court granted the petition for the

administration of involuntary treatment for a period not to exceed 90 days.

¶ 41           This appeal followed. Respondent’s appeal of the trial court’s order for

involuntary admission was docketed as No. 4-16-0604, and her appeal of the court’s order for the

administration of involuntary treatment was docketed as No. 4-16-0605. We have consolidated

these cases for review.

¶ 42                                      II. ANALYSIS

¶ 43           On appeal, respondent asserts (1) the State’s violation of section 2-107 of the

Code resulted in a deprivation of her rights that requires reversal and (2) Dr. Reddy failed to

provide her with written documentation of the benefits, side effects, and alternatives of treatment

until four days after he began administering medication, which requires reversal. Before we

reach the merits, we must address the issue of mootness.

¶ 44                                       A. Mootness

¶ 45           Respondent’s 90-day commitment order expired by its own terms in October

2016. Thus, respondent's case is moot. See In re Barbara H., 183 Ill. 2d 482, 490, 702 N.E.2d
555, 559 (1998) (a case is moot when the original judgment no longer has any force or effect).

Generally, Illinois courts do not decide moot questions or render advisory opinions. In re Alfred

H.H., 233 Ill. 2d 345, 351, 910 N.E.2d 74, 78 (2009). However, we will consider an otherwise

moot case where it falls under a recognized exception. These exceptions include (1) the public-

interest exception, (2) the collateral-consequences exception, and (3) the capable-of-repetition­

yet-evading-review exception. See id. We consider these exceptions on a case-by-case basis. Id.

at 354, 910 N.E.2d at 79.




                                               - 12 ­
¶ 46           The narrowly construed public-interest exception to the mootness doctrine allows

a reviewing court to consider an otherwise moot case when (1) the question presented is of a

public nature, (2) a need exists for an authoritative determination for the future guidance of

public officers, and (3) the question is likely to recur in the future. Id. at 355, 910 N.E.2d at 80.

Respondent must demonstrate “a clear showing of each criterion.” In re Andrew B., 237 Ill. 2d
340, 347, 930 N.E.2d 934, 938 (2010).

¶ 47           Respondent’s appeal centers on the State’s involuntary administration of

medication in violation of section 2-107 of the Code (405 ILCS 5/2-107 (West 2016)) and the

consequences that can arise from such a violation. This question is of a public nature and likely

to recur in the future, as the State’s application and interpretation of the Code affects any patient

involuntarily admitted. Thus, there exists a need for an authoritative determination to guide

mental health professionals and the State when those professionals decide to administer

involuntary treatment prior to the trial court entering an order authorizing the treatment.

¶ 48           The State concedes we should reach the merits of the petition authorizing the

administration of involuntary treatment (No. 4-16-0605), as the issues on appeal concern the

administration of medication. We accept the State’s concession. At the same time, the State

argues the involuntary-admission case (No. 4-16-0604) is moot, as the administration of

medication is wholly separate from the involuntary-admission proceedings. We disagree.

¶ 49           Respondent does not challenge the sufficiency of the evidence with respect to the

order for involuntary admission. Rather, respondent argues the State’s administration of

involuntary treatment prior to the involuntary-admission proceedings affected her due-process

rights by altering her mood and behavior prior to her opportunity to be heard. We conclude that,




                                                - 13 ­
under these circumstances, the public-interest exception to the mootness doctrine applies to both

Nos. 4-16-0604 and 4-16-0605. We now turn to the merits of respondent’s argument.

¶ 50                          B. Whether Memorial Violated the Code

¶ 51           Involuntary-admission proceedings implicate an individual’s liberty interest. In re

Torski C., 395 Ill. App. 3d 1010, 1017, 918 N.E.2d 1218, 1225 (2009). “The Code’s procedural

safeguards are not mere technicalities but essential tools to safeguard these liberty interests.”

In re John R., 339 Ill. App. 3d 778, 785, 792 N.E.2d 350, 356 (2003).

¶ 52           When a respondent challenges the trial court’s order for involuntary admission,

the allegations in the petition must be proved by clear and convincing evidence. 405 ILCS 5/3­

808 (West 2016). We will not overturn the trial court’s finding as to the sufficiency of the

evidence unless it is against the manifest weight of the evidence. In re Todd K., 371 Ill. App. 3d
539, 542, 867 N.E.2d 1104, 1107 (2007). In this case, respondent does not challenge the

sufficiency of the evidence with respect to her involuntary admission. Respondent’s concern

centers on the actions of the State prior to the trial court’s hearing on the pending petition for

involuntary admission. Specifically, respondent asserts Dr. Reddy administered medication in

violation of her rights under section 2-107 of the Code. “In determining the requirements of a

statute and whether a respondent’s statutory rights have been violated, our review is de novo.”

In re Amanda H., 2017 IL App (3d) 150164, ¶ 34.

¶ 53           Under section 2-107(a) of the Code, a patient or, if the patient lacks capacity,

someone with decision-making power, has the right to refuse treatment. 405 ILCS 5/2-107(a)

(West 2016). “If such services are refused, they shall not be given unless such services are

necessary to prevent the recipient from causing serious and imminent physical harm to the

recipient or others and no less restrictive alternative is available.” Id. To prove a patient threatens



                                                - 14 ­
serious and imminent physical harm, the State must show “the individual poses an immediate

threat of physical harm to himself or others.” (Emphasis in original.) In re Orr, 176 Ill. App. 3d
498, 512, 531 N.E.2d 64, 73 (1988).

¶ 54           Here, upon her admission, Dr. Reddy determined respondent lacked the capacity

to consent to treatment and lacked a guardian or power of attorney to make a decision on her

behalf. Thus, under section 2-107(a), respondent had the right to refuse the administration of

medication. Absent a situation where respondent posed a threat to cause serious and imminent

physical harm to herself or others, Dr. Reddy lacked a legal basis to administer the medication.

Nothing in the record, however, suggests Dr. Reddy provided respondent an opportunity to

refuse treatment. By Dr. Reddy’s own admission, he began administering psychotropic

medication—including Remeron, Wellbutrin, and Ativan—to respondent on the date of her

admission, despite his belief that she was not at risk for serious and imminent physical harm at

that time. He did this under the belief that respondent’s lack of capacity rendered her “unable to

refuse” treatment.

¶ 55           Dr. Reddy’s opinion that he could administer treatment to respondent because she

was incapable of refusing is a gross misinterpretation of section 2-107(a) of the Code. Under Dr.

Reddy’s logic, when a patient lacks capacity, regardless of whether that patient’s condition may

cause serious and imminent physical harm, he may choose whatever treatment he deems

appropriate prior to any court hearings because the patient can neither consent to nor refuse his

decision. Here, because respondent lacked the capacity to consent to treatment and her condition

did not require administration of medication to prevent her from causing serious and imminent

physical harm to herself or others, the trial court properly found the State violated section 2­

107(a).



                                               - 15 ­
¶ 56                                      C. The Remedy

¶ 57           The Code sets forth no specific remedies for a violation of section 2-107(a). The

State argues, even if Dr. Reddy violated section 2-107(a), such a violation constituted harmless

error as to respondent’s involuntary admission where respondent is unable to demonstrate

prejudice. A finding of harmless error is appropriate “if the defects could have and should have

been objected to immediately, could have been easily cured if objected to immediately, and made

no difference.” In re Tommy B., 372 Ill. App. 3d 677, 684, 867 N.E.2d 1212, 1219 (2007).

¶ 58           Respondent argues such a violation of her rights requires reversal of the order for

involuntary admission. In support, she compares this case to others in which the appellate court

reversed the trial court’s involuntary admission order. See, e.g., In re Louis S., 361 Ill. App. 3d
774, 780, 838 N.E.2d 226, 232 (2005) (reversing the trial court’s order granting a petition to

administer involuntary treatment where the hospital failed to provide the patient with written

notification of the risks, benefits, side effects, and alternative treatments); In re David M., 2013
IL App (4th) 121004, ¶ 35, 994 N.E.2d 694 (reversing the trial court’s order for the

administration of involuntary treatment where the State failed to provide adequate notice of the

hearing and where the hearing was combined with the petition for involuntary admission).

Additionally, in Amanda H., 2017 IL App (3d) 150164, ¶¶ 36, 45, 47, the appellate court

reversed the trial court’s involuntary-admission order where the petition failed to disclose the

identities of police officers who transported the respondent to the hospital and the State thereafter

failed to file a dispositional report for the court’s consideration in determining the treatment

goals and least restrictive means of providing that treatment.

¶ 59           We agree with respondent. The egregious, cumulative errors in this case are not

harmless and, instead, violated respondent’s due-process rights. First, Dr. Reddy administered



                                                - 16 ­
psychotropic medication when respondent’s condition did not require the administration of

medication to prevent respondent from causing serious and imminent physical harm to herself or

others. Following the harmless-error analysis under Tommy B., we note respondent was not in a

position to make a timely objection to the involuntary administration of treatment because, at the

time Dr. Reddy authorized the medication, the court proceedings and appointment of counsel

would not commence for more than three weeks. Moreover, in Dr. Reddy’s own words,

respondent’s lack of capacity rendered her incapable of refusing any medication he chose to

administer. Given these circumstances, the violation of section 2-107(a) could not be easily

cured. As respondent’s counsel noted in her initial court appearance, respondent had been on

mood- and behavior-altering medication for more than three weeks by the first court appearance,

and such medication could not be suddenly stopped without placing respondent’s health at risk.

¶ 60           The State asserts the violation of section 2-107(a) made no difference in the end,

as the trial court granted the petitions for involuntary admission and administration of treatment.

We are not willing to accept the argument that “the ends justify the means” in this situation. By

placing respondent on psychotropic medications when she did not pose a risk to cause serious

and imminent physical harm to herself or others, the trial court lost the ability to determine

respondent’s mental capacity for itself. In this situation, we have evidence the medication altered

respondent’s mood and behavior. For example, although she self-reported as “happy” at the time

of her admission, by the hearing date, respondent’s mental state had declined to the point that she

hoped to die. Thus, we cannot say the premature administration of medication “made no

difference.”

¶ 61           Second, the State’s delay in filing its amended petition left respondent

involuntarily admitted for more than a month before she received a hearing date. During this



                                               - 17 ­
time, not only did Dr. Reddy subject respondent to psychotropic medications, but in the face of

no evidence that medication was necessary to prevent respondent from causing serious and

imminent physical harm, he also caused respondent to undergo eight rounds of electroconvulsive

therapy—which requires anesthesia and triggers seizures—on the basis that she was a serious

and imminent threat to herself, as she was not eating properly or bathing regularly.

¶ 62           Section 2-107 of the Code allows for involuntary treatment prior to the

involuntary-admission hearing when there is a risk of serious and imminent physical harm. 405

ILCS 5/2-107(a) (West 2016). However, the legislature could not have contemplated a patient

would wait over a month—June 18, 2016, to July 22, 2016—for a hearing, all the while being

administered medication involuntarily. In fact, had the State received the continuance it initially

requested, respondent’s 12-part electroconvulsive-therapy regimen could have been completed

before she even had an opportunity to be heard. Where a respondent lacks the capacity to

consent, she relies on the Code to protect her rights. A delay of over a month nearly permitted

Memorial to circumvent the Code by treating and releasing respondent before she had the

opportunity for a hearing. Such a delay is inexcusable and shows a complete disregard for

respondent’s liberty interests.

¶ 63           Dr. Reddy concluded that respondent needed electroconvulsive therapy on an

“emergent basis” due to her “inability to provide basic life-sustaining needs.” Under section 2­

107(a), this is not the standard. Rather, Dr. Reddy should have considered whether her disinterest

in eating posed the risk of serious and imminent physical harm.

¶ 64           Third, Dr. Reddy admitted he did not initially provide respondent with written

information regarding the risks, benefits, side effects, and alternative treatments prior to starting

a psychotropic-treatment regimen on June 18, 2016. Rather, he waited approximately four days



                                                - 18 ­
to provide her with such information. The State argues the delay was de minimis, as she received

the necessary written documentation prior to her hearing. We disagree. Because Dr. Reddy found

respondent lacked the capacity to consent or refuse, he unilaterally concluded such written

information was unnecessary prior to beginning the treatment regimen because she lacked the

ability to appreciate the information. What Dr. Reddy failed to gather is that “[t]he rights

provided in the statute were not placed in the Code to ensure that a respondent understands a

medication’s side effects but to ensure a respondent’s due process rights are met and protected.”

John R., 339 Ill. App. 3d at 784, 792 N.E.2d at 355.

¶ 65           The trial court is charged with determining whether a respondent possesses the

capacity to make a reasoned decision about her treatment. “A necessary predicate to making this

informed decision is that the respondent must be informed about the medications’ risks and

benefits.” In re Cathy M., 326 Ill. App. 3d 335, 341, 760 N.E.2d 579, 585 (2001). The same logic

applies prior to the hearing. A respondent cannot make a reasoned decision about treatment if she

is not provided the requisite information in writing prior to the hospital administering the

treatment. Respondent was deprived of her opportunity to refuse the medication, and because she

was already on medication for a significant period of time prior to the long-delayed hearing, the

trial court had no way of determining whether respondent lacked the capacity to consent at the

time of her admission.

¶ 66           Whether the side effects of the medication were worth the risk was an issue for

the trial court, yet Dr. Reddy took it upon himself to decide that the possible side effects—which

included death for dementia patients, heart attack, and suicidal behavior—were worth the risk.

That the court ultimately agreed with Dr. Reddy is beside the point. Respondent was entitled to

her day in court before the long-term administration of mind- and behavior-altering medication.



                                               - 19 ­
¶ 67           We decline to find the error harmless, and accordingly, we reverse the trial court’s

involuntary-admission order. Further, because we have reversed the trial court’s involuntary-

admission order, respondent no longer qualifies as a “[r]ecipient of services” for the

administration of involuntary treatment under section 1-123 of the Code (405 ILCS 5/1-123

(West 2016)). See In re John N., 364 Ill. App. 3d 996, 998, 848 N.E.2d 577, 578-79 (2006). We

therefore also reverse the court’s involuntary-medication order.

¶ 68                                   III. CONCLUSION

¶ 69           Based on the foregoing, we reverse the trial court’s orders for involuntary

admission and the administration of involuntary treatment.

¶ 70           Reversed.




                                               - 20 ­